[Cite as State v. Burns, 2013-Ohio-4498.]


                                       COURT OF APPEALS
                                   COSHOCTON COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


STATE OF OHIO                               :       JUDGES:
                                            :
                                            :       Hon. W. Scott Gwin, P.J.
        Plaintiff - Appellee                :       Hon. John W. Wise, J.
                                            :       Hon. Craig R. Baldwin, J.
                                            :
-vs-                                        :
                                            :
JOSEPH BURNS                                :       Case No. 2013CA0005
                                            :
                                            :
        Defendant - Appellant               :       OPINION



CHARACTER OF PROCEEDING:                            Appeal from the Coshocton
                                                    Municipal Court, Case No.
                                                    CRB1200471




JUDGMENT:                                           Affirmed




DATE OF JUDGMENT:                                   October 9, 2013




APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellant

COSHOCTON POLICE PROSECUTOR                         JEFFREY G. KELLOGG
                                                    Assistant Public Defender,
BY: JAMES R. SKELTON                                Coshocton County
760 Chestnut Street                                 239 North Fourth Street
Coshocton, OH 43812                                 Coshocton, OH 43812
Coshocton County, Case No. 2013CA0005                                                   2

Baldwin, J.

      {¶1}    Defendant-appellant Joseph Burns appeals his conviction and sentence

from the Coshocton Municipal Court on one count of resisting arrest. Plaintiff-appellee is

the State of Ohio.

                          STATEMENT OF THE FACTS AND CASE

      {¶2}    On September 24, 2012, the Coshocton County Grand Jury indicted

appellant on one count of resisting arrest in violation of R.C. 2921.33(A), a

misdemeanor of the first degree. At his arraignment on October 18, 2012, appellant

entered a plea of not guilty to the charge.

      {¶3}    A bench trial was held on February 6, 2013. At the trial, Deputy Brian Noe

testified that on August 21, 2012, he was called to an address in response to a domestic

dispute along with other officers. The victim, Destiny Weekley, indicated that there had

been an altercation inside the residence and that appellant had hit her in the eye.

Weekley had swelling on her left eye.     After speaking with Weekley, Deputy Noe and

Sergeant Charlie George decided that appellant should be arrested for domestic

violence and began walking towards appellant. Sergeant George was first and Deputy

Noe was behind him. A third officer, Deputy Seth Andrews, was beside appellant.

Deputy Noe testified that as soon as appellant saw Sergeant George, appellant took off

running and that Deputy Andrews told appellant to stop. After Deputy Andrews was able

to detain appellant, Deputy Noe arrested him.

      {¶4}    On cross-examination, Deputy Noe testified that they were about two feet

away from appellant when he took off as they approached him. He further testified that
Coshocton County, Case No. 2013CA0005                                                   3


he heard Sergeant George tell appellant that he was going to be arrested before

appellant took off running.

      {¶5}    Deputy Seth Andrews testified that as Sergeant George approached

appellant, he heard Sergeant George tell appellant to “Put your hands behind your

back. You’re under arrest.” Transcript at 14. He further testified that when he went to

grab appellant’s arm to place him under arrest, appellant bolted and took off running.

Deputy Andrews testified that he pursued appellant and that, while doing so, he was

telling appellant to stop running because he was under arrest.

      {¶6}    At the conclusion of the trial, the trial court found appellant guilty of

resisting arrest. Pursuant to a Judgment Entry filed on February 6, 2013, appellant was

sentenced to thirty (30) days in jail and fined $250.00.

      {¶7}    Appellant now raises the following assignment of error on appeal:

      {¶8}    THE TRIAL COURT ERRED BECAUSE THERE WAS INSUFFICIENT

EVIDENCE TO SUPPORT A CONVICTION.

                                                I

      {¶9}    Appellant, in his sole assignment of error, argues that his conviction for

resisting arrest is not supported by sufficient evidence. We disagree.

      {¶10}   The standard of review for a challenge to the sufficiency of the evidence is

set forth in State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991) at paragraph two

of the syllabus, in which the Ohio Supreme Court held, “An appellate court's function

when reviewing the sufficiency of the evidence to support a criminal conviction is to

examine the evidence admitted at trial to determine whether such evidence, if believed,

would convince the average mind of the defendant's guilt beyond a reasonable doubt.
Coshocton County, Case No. 2013CA0005                                                      4


The relevant inquiry is whether, after viewing the evidence in a light most favorable to

the prosecution, any rational trier of fact could have found the essential elements of the

crime proven beyond a reasonable doubt.”

      {¶11}   Appellant specifically contends that his conviction for resisting arrest is not

supported by sufficient evidence because he fled prior to being arrested. The elements

for resisting arrest are set forth in R.C. 2921.33, which provides, in pertinent part, as

follows: “(A) No person, recklessly or by force, shall resist or interfere with a lawful

arrest of the person or another.” The state must show that appellant knew he was under

arrest before resisting. State v. Deer, 6th Dist. Lucas No. L–06–1086, 2007–Ohio–1866

(April 20, 2007). Arrest involves four elements: “(1) [a]n intent to arrest, (2) under a real

or pretended authority, (3) accompanied by an actual or constructive seizure or

detention of the person, * * * (4) which is so understood by the person arrested.” State

v. Carroll, 162 Ohio App.3d 672, 2005-Ohio-4048, ¶ 8 (1st Dist.), quoting State v.

Darrah, 64 Ohio St.2d 22, 26 (1980), quoting State v. Terry, 5 Ohio App.2d 122, 128

(1966). Moreover, an accused's avoidance of apprehension constitutes resisting arrest.

State v. Williams, 84 Ohio App.3d 129, 133, 616 N.E.2d 540 (12th Dist. 1992).

      {¶12}   In the case sub judice, Deputy Andrews testified that he heard Sergeant

George tell appellant “Put your hands behind your back. You’re under arrest” before

appellant fled. Transcript at 14. Deputy Noe testified on cross-examination that he heard

Sergeant George tell appellant that he was going to be arrested while the Sergeant was

walking up a sidewalk towards appellant. At the time, the Sergeant was two or three feet

away from appellant. Based on the foregoing, we concur with appellee that there was

evidence that appellant knew that he was under arrest prior to fleeing. We find that
Coshocton County, Case No. 2013CA0005                                                   5


appellant’s conviction is not against the sufficiency of the evidence because, after

viewing the evidence in a light most favorable to the prosecution, any rational trier of

fact could have found the essential elements of the crime of resisting arrest proven

beyond a reasonable doubt.

      {¶13}   Appellant’s sole assignment of error is, therefore, overruled.

      {¶14}   Accordingly, the judgment of the Coshocton Municipal Court is affirmed.


By: Baldwin, J.

Gwin, P J. and

Wise, J. concur.




                                         HON. CRAIG R. BALDWIN



                                         HON. W. SCOTT GWIN



                                         HON. JOHN W. WISE




CRB/dr
[Cite as State v. Burns, 2013-Ohio-4498.]


                IN THE COURT OF APPEALS FOR COSHOCTON COUNTY, OHIO

                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO                                  :
                                               :
        Plaintiff - Appellee                   :
                                               :
-vs-                                           :       JUDGMENT ENTRY
                                               :
JOSEPH BURNS                                   :
                                               :
        Defendant - Appellant                  :       CASE NO. 2013CA0005


        For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Coshocton County Municipal Court is affirmed. Costs assessed to

appellant.




                                            HON. CRAIG R. BALDWIN



                                            HON. W. SCOTT GWIN



                                            HON. JOHN W. WISE